IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,784-02


CRAIG ALLEN GROVER, Relator

v.

 176th JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 975819-B

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed an application for a writ of habeas corpus in the 176th Judicial
District Court of Harris County, that more than 35 days have elapsed, and that the application has not yet
been forwarded to this Court. Relator contends that the district court entered an order designating issues
on July 6, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 176th
District Court of Harris County, is ordered to file a response with this Court by finding that no such
application has been filed, by having the District Clerk submit the record on such habeas corpus
application, or by setting out the reasons that no findings have been made since the order designating issues
was entered.  This application for leave to file a writ of mandamus will be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days of
the date of this order.
 
Filed: August 22, 2007
Do not publish